 

--------------------------------------------------------------------------------


Exhibit 10.1
 
I.C. Isaacs & Company, Inc.
2007 Stock Incentive Plan
 
ARTICLE I
General
 
1.1           Purpose
 
The I.C. Isaacs & Company, Inc. 2007 Stock Incentive Plan (the “Plan”) is
designed to further the growth and development of I.C. Isaacs & Company, Inc., a
Delaware corporation (the “Company”), by enabling eligible persons to obtain a
proprietary interest in the Company (thereby providing such persons with an
added incentive to continue in the employ or service of the Company, and
stimulating their efforts in promoting the growth, efficiency and profitability
of the Company), and affording the Company a means of attracting to its service
persons of outstanding quality.
 
1.2           Administration
 
(a)           Administration by Committee; Constitution of Committee.  The Plan
shall be administered by the Compensation Committee of the Board of Directors of
the Company (the “Board”) or such other committee or subcommittee as the Board
may designate or as shall be formed by the abstention or recusal of a
non-Qualified Member (as defined below) of such committee (the
“Committee”).  The members of the Committee shall be appointed by, and serve at
the pleasure of, the Board.  While it is intended that at all times that the
Committee acts in connection with the Plan, the Committee shall consist solely
of Qualified Members, the number of whom shall not be less than two, the fact
that the Committee is not so comprised will not invalidate any grant hereunder
that otherwise satisfies the terms of the Plan.  A “Qualified Member” is both a
“non-employee director” within the meaning of Rule 16b-3 (“Rule 16b-3”)
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”) and an
“outside director” within the meaning of section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”).  If the Committee does not exist, or for
any other reason determined by the Board, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.
 
(b)           Committee’s Authority.  The Committee shall have the authority to
(i) exercise all of the powers granted to it under the Plan, (ii) construe,
interpret and implement the Plan and any award certificates issued under the
Plan, (iii) prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing its own operations, (iv) make all determinations
necessary or advisable in administering the Plan, (v) correct any defect, supply
any omission and reconcile any inconsistency in the Plan, and (vi) amend the
Plan to reflect changes in applicable law.
 
(c)           Committee Action; Delegation.  Actions of the Committee shall be
taken by the vote of a majority of its members.  Except as otherwise required by
applicable law, any action may be taken by a written instrument signed by a
majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting. 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing or any other provision of the Plan, the Committee
(or the Board acting instead of the Committee), may delegate to one or more
officers of the Company the authority to designate the individuals (other than
such officer(s)), among those eligible to receive awards pursuant to the terms
of the Plan, who will receive rights or options under the Plan and the size of
each such grant, to the fullest extent permitted by Section 157 of the Delaware
General Corporation Law (or any successor provision thereto), provided that the
Committee itself shall grant awards to those individuals who could reasonably be
considered to be subject to the insider trading provisions of section 16 of the
1934 Act or whose awards could reasonably be expected to be subject to the
deduction limitations of section 162(m) of the Code.
 
(d)           Determinations Final.  The determination of the Committee on all
matters relating to the Plan or any award under the Plan shall be final, binding
and conclusive.
 
(e)           Limit on Committee Members’ Liability.  No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder.
 
1.3           Persons Eligible for Awards
 
The persons eligible to receive awards under the Plan are those officers,
directors (whether or not they are employed by the Company), and executive,
managerial, professional or administrative employees of, and consultants and
advisors to, the Company, its subsidiaries and its joint ventures (collectively,
“key persons”) as the Committee in its sole discretion shall select.
 
1.4           Types of Awards Under Plan
 
Awards may be made under the Plan in the form of (a) incentive stock options,
(b) non-qualified stock options, (c) stock appreciation rights, and (d)
restricted stock, (e) restricted stock units, (f) unrestricted stock, and
(g) performance shares, all as more fully set forth in Article II.  The term
“award” means any of the foregoing.  No incentive stock option may be granted to
a person who is not an employee of the Company or one of its subsidiary
corporations on the date of grant.
 
1.5           Shares Available for Awards;  Adjustments to Awards
 
(a)           Aggregate Number Available; Certificate Legends.  Subject to
adjustment as provided under Section 1.5 (d)(1) hereof, the total number of
shares of common stock of the Company (“Common Stock”) with respect to which
awards may be granted pursuant to the Plan shall not exceed the sum of 600,000
shares.  Shares issued pursuant to the Plan may be authorized but unissued
shares of Common Stock, authorized and issued shares of Common Stock held in the
Company’s treasury or shares of Common Stock acquired by the Company for the
purposes of the Plan.  The Committee may direct that any stock certificate
evidencing shares issued pursuant to the Plan shall bear a legend setting forth
such restrictions on transferability as may apply to such shares.
 
(b)           Individual Limits.  Except as provided in this Section 1.5(b), no
provision of this Plan shall be deemed to limit the number or value of shares
otherwise available for awards under the Plan with respect to which the
Committee may make awards to any one eligible
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
person.  Subject to adjustment as provided in Section 1.5 (d)(i) hereof, the
total number of shares of Common Stock with respect to which awards may be
granted to any one employee of the Company or a subsidiary during any one
calendar year shall not exceed 500,000 shares.  Stock options and stock
appreciation rights granted and subsequently canceled or deemed to be canceled
in a calendar year shall count against this limit even after their cancellation.
 
(c)           Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: (i) any
shares that are subject to an award under the Plan and that remain unissued upon
the cancellation or termination of such award for any reason whatsoever or upon
the settlement of such award for cash or other medium other than shares of
Common Stock, and (ii) any shares of restricted stock forfeited pursuant to the
terms of the Plan or the award, provided that any dividends paid on such shares
are also forfeited.
 
(d)           Adjustments to Available Shares and Existing Awards Upon Changes
in Common Stock or Certain Other Events.  Upon certain changes in Common Stock
or other corporate events, the number of shares of Common Stock available for
issuance with respect to awards that may be granted under the Plan, and that are
the subject of existing awards, shall be adjusted or shall be adjustable, as
follows:
 
(i)           Shares Available for Grants.  In the event of any change in the
number of shares of Common Stock outstanding by reason of any stock dividend or
split, reverse stock split, recapitalization, merger, consolidation, combination
or exchange of shares or similar corporate change, the maximum number of shares
of Common Stock with respect to which the Committee may grant awards under
paragraph (a) above, and the individual annual limit described in Section 1.5(b)
hereof, shall be appropriately adjusted by the Committee.  In the event of any
change in the number of shares of Common Stock outstanding by reason of any
other event or transaction, the Committee may, but need not, make such
adjustments in the maximum number of shares of Common Stock with respect to
which the Committee may grant awards under Section 1.5(a) hereof, and the
individual annual limit described in Section 1.5(b) hereof, in each case as the
Committee may deem appropriate in its sole discretion.
 
(ii)           Outstanding Restricted Stock, Restricted Stock Units and
Performance Shares.  Unless the Committee in its sole discretion otherwise
determines, any securities or other property (including dividends paid in cash)
received by a grantee with respect to a share of restricted stock, which has not
yet vested, as a result of any dividend, stock split, reverse stock split,
recapitalization, merger, consolidation, combination, exchange of shares or
otherwise, will not vest until such share of restricted stock vests, and shall
be promptly deposited with the Company or other custodian designated pursuant to
Section 2.7(c) hereof.
 
The Committee shall appropriately adjust outstanding grants of restricted stock
units or performance shares payable in shares of Common Stock, to reflect any
dividend, stock split, reverse stock split, recapitalization, merger,
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
consolidation, combination, exchange of shares or similar corporate change to
prevent the enlargement or dilution of rights of grantees.
 
(iii)           Outstanding Options and Stock Appreciation Rights -- Increase or
Decrease in Issued Shares Without Consideration.  Subject to any required action
by the stockholders of the Company, in the event of any increase or decrease in
the number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend (but
only on the shares of Common Stock), or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company,
the Committee shall proportionally adjust the number of shares of Common Stock
subject to each outstanding option and stock appreciation right and the exercise
price-per-share of Common Stock of each such option and stock appreciation
right.
 
(iv)           Outstanding Options and Stock Appreciation Rights -- Certain
Mergers.  Subject to any required action by the stockholders of the Company, in
the event that the Company shall be the surviving corporation in any merger or
consolidation (except a merger or consolidation as a result of which the holders
of shares of Common Stock receive securities of another corporation or cash),
each option and stock appreciation right outstanding on the date of such merger
or consolidation shall pertain to and apply to the securities which a holder of
the number of shares of Common Stock subject to such option or stock
appreciation right immediately prior to such merger or consolidation would have
received in such merger or consolidation.
 
(v)           Outstanding Options and Stock Appreciation Rights -- Certain Other
Transactions.  In the event of (1) a dissolution or liquidation of the Company,
(2) a sale of all or substantially all of the Company’s assets, (3) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (4) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Committee shall, in its sole discretion, either:
 
(A)           cancel, effective immediately prior to the occurrence of such
event, each option and stock appreciation right outstanding immediately prior to
such event (whether or not then exercisable) and, in full consideration of such
cancellation, pay to the grantee to whom such option or stock appreciation right
was granted an amount in cash, for each share of Common Stock subject to such
option or stock appreciation right, equal to the excess of (x) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the exercise price of such option or stock appreciation
right; or
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(B)           provide for the exchange of each option and stock appreciation
right outstanding immediately prior to such event (whether or not then
exercisable) for an option on or stock appreciation right with respect to, as
appropriate, some or all of the property (including cash) which a holder of the
number of shares of Common Stock subject to such option or stock appreciation
right immediately prior to such event would have received as a result of such
event and, incident thereto, make an equitable adjustment as determined by the
Committee in its sole discretion in the exercise price of the option or stock
appreciation right, or the number of shares or amount of property (including
cash) subject to the option or stock appreciation right or, if appropriate,
provide for a cash payment to the grantee to whom such option or stock
appreciation right was granted in partial consideration for the exchange of the
option or stock appreciation right.
 
(vi)           Outstanding Options and Stock Appreciation Rights -- Other
Changes.  In the event of any change in the capitalization of the Company or a
corporate change other than those specifically referred to in Section
1.5(d)(iii), (iv) or (v) hereof, the Committee may, in its absolute discretion,
make such adjustments in the number and class of shares subject to options and
stock appreciation rights outstanding on the date on which such change occurs
and in the per-share exercise price of each such option and stock appreciation
right as the Committee may consider appropriate to prevent dilution or
enlargement of rights.  In addition, if and to the extent the Committee
determines it is appropriate, the Committee may elect to cancel each option and
stock appreciation right outstanding immediately prior to such event (whether or
not then exercisable), and, in full consideration of such cancellation, pay to
the grantee to whom such option or stock appreciation right was granted an
amount in cash, for each share of Common Stock subject to such option or stock
appreciation right, equal to the excess of (x) the Fair Market Value of Common
Stock on the date of such cancellation over (y) the exercise price of such
option or stock appreciation right.
 
(vii)           No Other Rights.  Except as expressly provided in the Plan, no
grantee shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares of Common Stock subject to an
award or the exercise price of any option or stock appreciation right.
 
1.6           Definitions of Certain Terms
 
(a)           The “Fair Market Value” of a share of Common Stock on any day
shall be the closing price on the New York Stock Exchange, American Stock
Exchange or Nasdaq
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(whichever is applicable) as reported for such day in The Wall Street Journal
or, if no such price is reported for such day, the average of the high bid and
low asked price of Common Stock as reported for such day.  If no quotation is
made for the applicable day, the Fair Market Value of a share of Common Stock on
such day shall be determined in the manner set forth in the preceding sentence
using quotations for the next preceding day for which there were quotations,
provided that such quotations shall have been made within the ten (10) business
days preceding the applicable day.  Notwithstanding the foregoing, if deemed
necessary or appropriate by the Committee, the Fair Market Value of a share of
Common Stock on any day shall be determined by the Committee.  In no event shall
the Fair Market Value of any share of Common Stock be less than its par value.
 
(b)           The term “incentive stock option” means an option that is intended
to qualify for special federal income tax treatment pursuant to sections 421 and
422 of the Code as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
award certificate.  Any option that is not specifically designated as an
incentive stock option shall under no circumstances be considered an incentive
stock option.  Any option that is not an incentive stock option is referred to
herein as a “non-qualified stock option.”
 
(c)           A grantee shall be deemed to have a “termination of employment”
upon (i) the date the grantee ceases to be employed by, or to provide consulting
or advisory services for, the Company, any Company subsidiary or Company joint
venture, or any corporation (or any of its subsidiaries) which assumes the
grantee’s award in a transaction to which section 424(a) of the Code applies; or
(ii) the date the grantee ceases to be a Board member; provided, however, that
in the case of a grantee (x) who is, at the time of reference, both an employee
or consultant or advisor and a Board member, or (y) who ceases to be engaged as
an employee, consultant, advisor or Board member and immediately is engaged in
another of such relationships with the Company, any Company subsidiary or
Company joint venture, the grantee shall be deemed to have a “termination of
employment” upon the later of the dates determined pursuant to clauses (i) and
(ii) of this Section 1.6(c).  For purposes of clause (i) of this Section 1.6(c),
a grantee who continues his or her employment, consulting or advisory
relationship with:  (A) a Company subsidiary subsequent to its sale by the
Company, or (B) a Company joint venture subsequent to the Company’s sale of its
interests in such joint venture, shall have a termination of employment upon the
date of such sale.  The Committee may in its discretion determine whether any
leave of absence constitutes a termination of employment for purposes of the
Plan and the impact, if any, of any such leave of absence on awards theretofore
made under the Plan.
 
(d)           In relation to the Company, the terms “parent corporation” and
“subsidiary corporation” shall be defined in accordance with  sections 424(e)
and (f) of the Code, respectively.
 
(e)           The term “employment” shall be deemed to mean an employee’s
employment with, or a consultant’s or advisor’s provision of services to, the
Company, any Company subsidiary or any Company joint venture and each Board
member’s service as a Board member.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(f)           In connection with a termination of employment by reason of a
dismissal for “cause”:
 
(i)           The term “cause” shall mean:
 
(A)           to the extent that there is an employment, severance or other
agreement governing the relationship between the grantee and the Company, a
Company subsidiary or a Company joint venture, which agreement contains a
definition of “cause,” cause shall consist of those acts or omissions that would
constitute “cause” under such agreement; and
 
(B)           to the extent that there is no such agreement as provided or in
subsection (f)(i)(A) above, the grantee’s termination of employment by the
Company or an affiliate on account of any one or more of the following:
 
(1)           grantee’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from grantee’s incapacity due to
physical or mental illness or other reasons beyond the control of grantee), and
which failure or refusal results in demonstrable direct and material injury to
the Company;
 
(2)           any willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”);
 
(3)           any unauthorized use or disclosure by the grantee of confidential
information or trade secrets of the Company (or any affiliated entity);
 
(4)           any intentional wrongdoing by such person whether by omission or
commission, which materially adversely affects the business or affairs of the
Company (or any affiliated entity); and
 
(5)           conviction of (or a plea of nolo contendere to) an offense which
is a felony in the jurisdiction involved or which is a misdemeanor in the
jurisdiction involved but which involves Fraud.
 
(ii)           For purposes of determining whether cause exists:
 
(A)           to the extent that there is an employment, severance or other
agreement governing the relationship between the grantee and the Company, a
Company subsidiary or a Company joint venture, which
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
agreement contains a definition of “cause” and provides a procedure for the
determination of whether cause exists, the determination of whether a grantee’s
employment is (or is deemed to have been) terminated for cause for purposes of
the Plan or any award hereunder shall be made in accordance with such agreement;
and
 
(B)           to the extent that there is no such agreement as provided for in
Section 1.6(f)(ii)(A) hereof:
 
(1)           the determination of whether a grantee’s employment is (or is
deemed to have been) terminated for cause for purposes of the Plan or any award
hereunder shall be made by the Committee in its sole discretion;
 
(2)           any rights the Company may have hereunder in respect of the events
giving rise to cause shall be in addition to the rights the Company may have
under any other agreement with a grantee or at law or in equity;
 
(3)           if, subsequent to a grantee’s voluntary termination of employment
or involuntary termination of employment without cause, it is discovered that
the grantee’s employment could have been terminated for cause, the Committee may
deem such grantee’s employment to have been terminated for cause; and
 
(4)           a grantee’s termination of employment for cause shall be effective
as of the date of the occurrence of the event giving rise to cause, regardless
of when the determination of cause is made.
 
ARTICLE II
Awards Under the Plan
 
2.1           Certificates Evidencing Awards
 
Each award granted under the Plan shall be evidenced by a written certificate
(an “award certificate”) which shall contain such provisions as the Committee
may in its sole discretion deem necessary or desirable.  By accepting an award
pursuant to the Plan, a grantee thereby agrees that the award shall be subject
to all of the terms and provisions of the Plan and the applicable award
certificate.
 
2.2           Terms of Stock Options and Stock Appreciation Right Awards
 
(a)           Stock Option Grants.  The Committee may grant incentive stock
options and non-qualified stock options (collectively, “options”) to purchase
shares of Common Stock from the Company, to such key persons, and in such
amounts and subject to such vesting and
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
forfeiture provisions and other terms and conditions, as the Committee shall
determine in its sole discretion, subject to the provisions of the Plan.
 
(b)           Stock Appreciation Right Grants; Types of Stock Appreciation
Rights.  The Committee may grant stock appreciation rights to such key persons,
and in such amounts and subject to such vesting and forfeiture provisions and
other terms and conditions, as the Committee shall determine in its sole
discretion, subject to the provisions of the Plan.  The terms of a stock
appreciation right may provide that it shall be automatically exercised for a
cash payment upon the happening of a specified event that is outside the control
of the grantee and that it shall not be otherwise exercisable.  Stock
appreciation rights may be granted in connection with all or any part of, or
independently of, any option granted under the Plan.  A stock appreciation right
granted in connection with a non-qualified stock option may be granted at or
after the time of grant of such option.  A stock appreciation right granted in
connection with an incentive stock option may be granted only at the time of
grant of such option.
 
(c)           Nature of Stock Appreciation Rights.  The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable award certificate, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over the Fair Market Value of a
share of Common Stock on the date of grant (or over the option exercise price if
the stock appreciation right is granted in connection with an option),
multiplied by (ii) the number of shares with respect to which the stock
appreciation right is exercised.  Payment upon exercise of a stock appreciation
right shall be in cash or in shares of Common Stock (valued at their Fair Market
Value on the date of exercise of the stock appreciation right) or a combination
of cash and such shares, all as the Committee shall determine in its sole
discretion.  Upon the exercise of a stock appreciation right granted in
connection with an option, the number of shares subject to the option shall be
reduced by the number of shares with respect to which the stock appreciation
right is exercised.  Upon the exercise of an option in connection with which a
stock appreciation right has been granted, the number of shares subject to the
stock appreciation right shall be reduced by the number of shares with respect
to which the option is exercised.
 
(d)           Option Exercise Price.  Each award certificate with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the option evidenced thereby.  Subject
to the provisions of Section 2.2(g) hereof, the option exercise price per share
shall be determined by the Committee in its sole discretion; provided, however,
that the option exercise price shall be at least 100% of the Fair Market Value
of a share of Common Stock on the date the option is granted, and provided
further that in no event shall the option exercise price be less than the par
value of a share of Common Stock.
 
(e)           Exercise Period.  Each award certificate with respect to an option
or stock appreciation right shall set forth the periods during which the award
evidenced thereby shall be exercisable, whether in whole or in part.  Such
periods shall be determined by the Committee in its sole discretion, subject to
the provisions of Section 2.2(g) hereof and the following:
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(i)           Ten-Year Limit.  No stock option (or a stock appreciation right
granted in connection with an incentive stock option) shall be exercisable more
than 10 years after the date of grant.
 
(ii)           Beginning of Exercise Period.  Unless the applicable award
certificate otherwise provides, an option or stock appreciation right shall
become exercisable with respect to a number of whole shares as close as possible
to ⅓ of the shares subject to such option or stock appreciation right on each of
the first three anniversaries of the date of grant.
 
(iii)           End of Exercise Period.  Unless the applicable award certificate
otherwise provides, once an installment becomes exercisable, it shall remain
exercisable until the earlier of (A) the tenth anniversary of the date of grant
of the award or (B) the expiration, cancellation or termination of the award.
 
(iv)           Timing and Extent of Exercise.  Unless the applicable award
certificate otherwise provides, (A) an option or stock appreciation right may be
exercised from time to time as to all or part of the shares as to which such
award is then exercisable and (B) a stock appreciation right granted in
connection with an option may be exercised at any time when, and to the same
extent that, the related option may be exercised.
 
(v)           Termination of Employment -- Generally.  Except as otherwise
provided below, a grantee who incurs a termination of employment may exercise
any outstanding option or stock appreciation right on the following terms and
conditions: (A) exercise may be made only to the extent that the grantee was
entitled to exercise the award on the termination of employment date; and (B)
exercise must occur within three months after termination of employment but in
no event after the original expiration date of the award.
 
(vi)           Dismissal for Cause.  If a grantee incurs a termination of
employment as the result of a dismissal for cause, all options and stock
appreciation rights not theretofore exercised shall terminate upon the
commencement of business on the date of the grantee’s termination of employment.
 
(vii)           Disability.  If a grantee incurs a termination of employment by
reason of a disability (as defined below), then any outstanding option or stock
appreciation right shall be exercisable on the following terms and conditions:
(A) exercise may be made only to the extent that the grantee was entitled to
exercise the award on the termination of employment date; and (B) exercise must
occur by the earlier of (I) the first anniversary of the grantee’s termination
of employment, or (II) the original expiration date of the award.  For this
purpose “disability” shall mean: (x) except in connection with an incentive
stock option, any physical or mental condition that would qualify a grantee for
a disability benefit under the long-term disability plan maintained by the
Company or, if there is no such plan, a physical or mental condition that
prevents the grantee from performing the
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
essential functions of the grantee’s position (with or without reasonable
accommodation) for a period of six consecutive months and (y) in connection with
an incentive stock option, a disability described in section 422(c)(6) of the
Code.  The existence of a disability shall be determined by the Committee in its
sole discretion.
 
(viii)                      Death.
 
(A)           Termination of Employment as a Result of Grantee’s Death.  If a
grantee incurs a termination of employment as the result of death, then any
outstanding option or stock appreciation right shall be exercisable on the
following terms and conditions: (I) exercise may be made only to the extent that
the grantee was entitled to exercise the award on the date of death; and (II)
exercise must occur by the earlier of (1) the first anniversary of the grantee’s
termination of employment, or (2) the original expiration date of the award.
 
(B)           Death Subsequent to a Termination of Employment.  If a grantee
dies subsequent to incurring a termination of employment but prior to the
expiration of the exercise period with respect to a stock option or a stock
appreciation right, then the award shall remain exercisable until the earlier to
occur of (I) the first anniversary of the grantee’s date of death or (II) the
original expiration date of the award.
 
(C)           Restrictions on Exercise Following Death.  Any such exercise of an
award following a grantee’s death shall be made only by the grantee’s executor
or administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the grantee’s will specifically disposes of such award, in
which case such exercise shall be made only by the recipient of such specific
disposition.  If a grantee’s personal representative or the recipient of a
specific disposition under the grantee’s will shall be entitled to exercise any
award pursuant to the preceding sentence, such representative or recipient shall
be bound by all the terms and conditions of the Plan and the applicable award
certificate which would have applied to the grantee.
 
(ix)           Special Rules for Incentive Stock Options.  No option that
remains exercisable for more than three months following a grantee’s termination
of employment for any reason other than death (including death within three
months after the termination of employment or within one year after a
termination due to disability) or disability, or for more than one year
following a grantee’s termination of employment as the result of disability, may
be treated as an incentive stock option.
 
(x)           Committee Discretion.  The Committee, in its sole discretion, in
the applicable award certificate, may waive or modify the application of one or
more of the provisions of Sections 2.2(e)(v) through and including (viii)
hereof.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           Incentive Stock Options: $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined as of the time the option is
granted) of the stock with respect to which incentive stock options are first
exercisable by any employee during any calendar year shall exceed $100,000, or
such higher amount as may be permitted from time to time under section 422 of
the Code, such options shall be treated as non-qualified stock options.
 
(g)           Incentive Stock Options: 10% Owners.  Notwithstanding the
foregoing provisions of this Section 2.2, an incentive stock option may not be
granted under the Plan to an individual who, at the time the option is granted,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of his or her employer or of its parent or subsidiary (as such
ownership may be determined for purposes of section 422(b)(6) of the Code)
unless (i) at the time such incentive stock option is granted the option
exercise price is at least 110% of the Fair Market Value of the shares subject
thereto and (ii) the incentive stock option by its terms is not exercisable
after the expiration of 5 years from the date it is granted.
 
2.3           Exercise of Options and Stock Appreciation Rights
 
Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:
 
(a)           Notice of Exercise.  An option or stock appreciation right shall
be exercised by the filing of a written notice with the Company or the Company’s
designated exchange agent (the “exchange agent”), on such form and in such
manner as the Committee shall prescribe.
 
(b)           Payment of Exercise Price.  Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased.  Such
payment shall be made: (i) by certified or official bank check (or the
equivalent thereof acceptable to the Company or its exchange agent) for the full
option exercise price; or (ii) with the consent of the Committee, by delivery of
shares of Common Stock owned by the grantee (whether acquired by option exercise
or otherwise, provided that if such shares were acquired pursuant to the
exercise of a stock option, they were acquired at least six months prior to the
option exercise date or such other period as the Committee may from time to time
determine in its sole discretion) having a Fair Market Value (determined as of
the exercise date) equal to all or part of the option exercise price and a
certified or official bank check (or the equivalent thereof acceptable to the
Company or its exchange agent) for any remaining portion of the full option
exercise price; or (iii) at the sole discretion of the Committee and to the
extent permitted by law, by such other provision, consistent with the terms of
the Plan, as the Committee may from time to time prescribe.
 
(c)           Delivery of Certificates Upon Exercise.  Promptly after receiving
payment of the full option exercise price, or after receiving notice of the
exercise of a stock appreciation right, the Company or its exchange agent shall
deliver to the grantee or to such other person as may then have the right to
exercise the award, certificate or certificates for the shares of Common Stock
for which the award has been exercised.  If the method of payment employed upon
option exercise so requires, and if applicable law permits, a grantee may direct
the Company, or its exchange agent, as the case may be, to deliver the stock
certificate(s) to the grantee’s stockbroker.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(d)           No Stockholder Rights.  No grantee of an option or stock
appreciation right (or other person having the right to exercise such award)
shall have any of the rights of a stockholder of the Company with respect to
shares subject to such award until the issuance of a stock certificate to such
person for such shares.  Except as otherwise provided in Section 1.5(d) hereof,
no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued.
 
2.4           Compensation in Lieu of Exercise of an Option
 
Upon written application of the grantee of an option, the Committee in its sole
discretion may determine to substitute, for the exercise of such option,
compensation to the grantee not in excess of the difference between the option
exercise price and the Fair Market Value of the shares covered by such written
application on the date of such application.  Such compensation shall be in
shares of Common Stock, and the payment thereof may be subject to conditions,
all as the Committee shall determine in its sole discretion.  In the event
compensation is substituted pursuant to this Section 2.4 for the exercise, in
whole or in part, of an option, the number of shares subject to the option shall
be reduced by the number of shares for which such compensation is substituted.
 
2.5           Transferability of Options and Stock Appreciation Rights
 
Except as otherwise provided in an applicable award certificate evidencing an
option or stock appreciation right, during the lifetime of a grantee, each
option or stock appreciation right granted to a grantee shall be exercisable
only by the grantee and no option or stock appreciation right shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution.  The Committee may, in any applicable award certificate evidencing
an option (other than an incentive stock option to the extent inconsistent with
the requirements of section 422 of the Code applicable to incentive stock
options), permit a grantee to transfer all or some of the options to (A) the
grantee’s spouse, children or grandchildren (“immediate family members”), (B) a
trust or trusts for the exclusive benefit of such immediate family members, or
(C) other parties approved by the Committee in its sole discretion.  Following
any such transfer, any transferred options shall continue to be subject to the
same terms and conditions as were applicable immediately prior to the transfer.
 
2.6           Grant of Restricted Stock
 
(a)           Restricted Stock Grants.  The Committee may grant restricted
shares of Common Stock to such key persons, in such amounts, and subject to such
vesting and forfeiture provisions and other terms and conditions as the
Committee shall determine in its sole discretion, subject to the provisions of
the Plan.  Restricted stock awards may be made independently of or in connection
with any other award under the Plan.  A grantee of a restricted stock award
shall have no rights with respect to such award unless such grantee accepts the
award within such period as the Committee shall specify by accepting delivery of
an award certificate in such form as the Committee shall determine in its sole
discretion and, in the event the restricted shares are newly issued by the
Company, makes payment to the Company or its exchange agent in an amount at
least equal to the par value of the shares as required by the Committee and in
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
accordance with the General Corporation Law of the State of Delaware (the
“Delaware Corporation Law”).
 
(b)           Issuance of Stock Certificate(s).  Promptly after a grantee
accepts a restricted stock award, the Company or its exchange agent shall issue
to the grantee a stock certificate or stock certificates for the shares of
Common Stock covered by the award or shall establish an account evidencing
ownership of the stock in uncertificated form.  Upon the issuance of such stock
certificate(s) or establishment of such account, the grantee shall have the
rights of a stockholder with respect to the restricted stock, subject to: (i)
the nontransferability restrictions and forfeiture provision described in
Sections 2.6(d) and (e) hereof; (ii) in the Committee’s sole discretion, a
requirement that any dividends paid on such shares shall be held in escrow until
all restrictions on such shares have lapsed; and (iii) any other restrictions
and conditions determined by the Committee in its sole discretion and contained
in the applicable award certificate.
 
(c)           Custody of Stock Certificate(s).  Unless the Committee shall
otherwise determine in its sole discretion, any stock certificates issued
evidencing shares of restricted stock shall remain in the possession of the
Company until such shares are free of any restrictions specified in the
applicable award certificate.  The Committee may direct that such stock
certificate(s) bear a legend setting forth the applicable restrictions on
transferability.
 
(d)           Nontransferability.  Shares of restricted stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
otherwise specifically provided in the Plan or the applicable award
certificate.  The Committee at the time of grant shall specify the date or dates
(which may depend upon or be related to a period of continued employment with
the Company, the attainment of performance goals or other conditions or a
combination of such conditions) on which the nontransferability of the
restricted stock shall lapse.
 
(e)           Forfeiture Upon Termination of Employment.  Except as may
otherwise be provided by the Committee in its sole discretion at any time prior
to a grantee’s termination of employment, a grantee’s termination of employment
for any reason (including death) shall cause the immediate forfeiture of all
shares of restricted stock that have not yet vested as of the date of such
termination of employment.  Unless the Board or the Committee determines
otherwise in its sole discretion, all dividends paid on such shares also shall
be forfeited, whether by termination of any escrow arrangement under which such
dividends are held, by the grantee’s repayment of dividends received directly,
or otherwise.
 
2.7           Grant of Restricted Stock Units
 
(a)           Restricted Stock Unit Grants. The Committee may grant restricted
stock units to such key persons, in such amounts and subject to such terms and
conditions as the Committee shall determine in its sole discretion, subject to
the provisions of the Plan.  Restricted stock units may be awarded independently
of or in connection with any other award under the Plan.  A grantee of a
restricted stock unit award shall have no rights with respect to such award
unless such grantee accepts the award within such period as the Committee shall
specify by accepting delivery of an award certificate in such form as the
Committee shall determine in its
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
sole discretion.  A grant of a restricted stock unit entitles the grantee to
receive a share of Common Stock on the date that such restricted stock unit
vests.
 
(b)           Vesting.  Restricted stock units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in the Plan or the applicable award certificate.  The
Committee at the time of grant shall specify the date or dates (which may depend
upon or be related to a period of continued employment with the Company, the
attainment of performance goals or other conditions or a combination of such
conditions) on which the restricted stock units shall vest.
 
(c)           Consequence of Termination of Employment.  Except as may otherwise
be provided by the Committee in its sole discretion at any time prior to a
grantee’s termination of employment, a grantee’s termination of employment for
any reason (including death) shall cause the immediate forfeiture of all
restricted stock units that have not yet vested as of the date of such
termination of employment.
 
2.8           Grant of Unrestricted Stock
 
The Committee may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Committee shall determine in its sole discretion.  Shares may be thus granted or
sold in respect of past services or other valid consideration.
 
2.9           Grant of Performance Shares
 
(a)           Performance Share Grants.  The Committee may grant performance
share awards to such key persons, and in such amounts and subject to such
vesting and forfeiture provisions and other terms and conditions, as the
Committee shall determine in its sole discretion, subject to the provisions of
the Plan.  Such an award shall entitle the grantee to acquire shares of Common
Stock, or to be paid the value thereof in cash, as the Committee shall determine
in its sole discretion, if specified performance goals are met.  Performance
shares may be awarded independently of, or in connection with, any other award
under the Plan.  A grantee shall have no rights with respect to a performance
share award unless such grantee accepts the award by accepting delivery of an
award certificate at such time and in such form as the Committee shall determine
in its sole discretion.
 
(b)           Stockholder Rights.  The grantee of a performance share award will
have the rights of a stockholder only as to shares for which a stock certificate
has been issued pursuant to the award or for which an account has been
established evidencing ownership of the stock in uncertificated form and not
with respect to any other shares subject to the award.
 
(c)           Consequence of Termination of Employment.  Except as may otherwise
be provided by the Committee in its sole discretion, at any time prior to a
grantee’s termination of employment, the rights of a grantee of a performance
share award shall automatically terminate upon the grantee’s termination of
employment for any reason (including death).
 
(d)           Payment of Award.  The grantee of a performance share award shall
receive the shares of Common Stock or cash payment subject to such award as soon
as
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
practicable following the satisfaction of the applicable performance goals, but
in no event later than 2-1/2 months after the year in which the performance
goals are satisfied.
 
(e)           Tandem Grants; Effect on Exercise.  Except as otherwise specified
by the Committee in its sole discretion, (i) a performance share award granted
in tandem with an option may be exercised only while the option is exercisable,
(ii) the exercise of a performance share award granted in tandem with any other
award shall reduce the number of shares subject to such other award in the
manner specified in the applicable award certificate, and (iii) the exercise of
any award granted in tandem with a performance share award shall reduce the
number of shares subject to the performance share award in the manner specified
in the applicable award certificate.
 
(f)           Nontransferability.  Performance shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in the Plan or the applicable award certificate.
 
2.10           Right of Recapture
 
If at any time after the date on which a grantee has been granted or becomes
vested in an award pursuant to the achievement of performance goals, the
Committee determines that the earlier determination as to the achievement of the
performance goals was based on incorrect data and that in fact the performance
goals had not been achieved or had been achieved to a lesser extent than
originally determined, then (i) any award or portion of an award granted based
on such incorrect determination shall be forfeited, (ii) any award or portion of
an award that became vested based on such incorrect determination shall be
deemed to be not vested, and (iii) any amounts paid to the grantee based on such
incorrect determination shall be paid by the grantee to the Company upon notice
from the Company.
 
ARTICLE III
Miscellaneous
 
3.1           Amendment of the Plan; Modification of awards
 
(a)           Amendment of the Plan.  The Board may from time to time suspend,
discontinue, revise or amend the Plan in any respect whatsoever, except that no
such amendment shall materially impair any rights or materially increase any
obligations under any award theretofore made under the Plan without the consent
of the grantee (or, upon the grantee’s death, the person having the right to
exercise the award).  For purposes of this Section 3.1, any action of the Board
or the Committee that in any way alters or affects the tax treatment of any
award or that in the sole discretion of the Board is necessary to prevent an
award from being subject to tax under Section 409A of the Code shall not be
considered to materially impair any rights of any grantee. The Board shall
determine, in its sole discretion, whether to submit any amendment of the Plan
to stockholders for approval; in making such determination it is expected that
the Board will take into account the requirements of any exchange or
inter-dealer quotation system on which the Common Stock of the Company is
listed, the prerequisites for favorable tax treatment to the Company and
grantees of awards made under the Plan, and such other considerations as the
Board deems relevant.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)           Modification of Awards.  The Committee in its sole discretion may
cancel any award under the Plan.  The Committee in its sole discretion also may
amend any outstanding award certificate, including, without limitation, by
amendment which would: (i) accelerate the time or times at which the award
becomes unrestricted or vested or may be exercised; (ii) waive or amend any
goals, restrictions or conditions set forth in the award certificate; or (iii)
waive or amend any applicable provision of the Plan or award certificate with
respect to the termination of the award upon termination of employment, provided
however, that no such amendment may lower the exercise price of an outstanding
option or stock appreciation right.  However, any such cancellation or amendment
(other than an amendment pursuant to Section 1.5(d) hereof) that materially
impairs the rights or materially increases the obligations of a grantee under an
outstanding award shall be made only with the consent of the grantee (or, upon
the grantee’s death, the person having the right to exercise the award).
 
3.2           Consent Requirement
 
(a)           No Plan Action Without Required Consent.  If the Committee shall
at any time determine that any consent (as hereinafter defined) is necessary or
desirable as a condition of, or in connection with, the granting of any award
under the Plan, the issuance or purchase of shares or exercise of other rights
hereunder, or the taking of any other action hereunder (each such action being
hereinafter referred to as a “Plan action”), then such Plan action shall not be
taken or permitted, in whole or in part, unless and until such consent shall
have been effected or obtained to the full satisfaction of the Committee.
 
(b)           Consent Defined.  The term “consent” as used herein with respect
to any Plan action means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation; (ii) any and all written
agreements and representations by the grantee with respect to the disposition of
shares, or with respect to any other matter, which the Committee shall in its
sole discretion deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made; and
(iii) any and all consents, clearances and approvals in respect of a Plan action
by any governmental or other regulatory bodies.
 
3.3           Nonassignability
 
Except as expressly provided herein or by the terms of an award certificate: (a)
no award or right granted to any person under the Plan or under any award
certificate shall be assignable or transferable other than by will or by the
laws of descent and distribution; and (b) all rights granted under the Plan or
any award certificate shall be exercisable during the life of the grantee only
by the grantee or the grantee’s legal representative.
 
3.4           Requirement of Notification of Election Under Section 83(b) of the
Code
 
If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in section 83(b)), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under the authority of Code section 83(b).
 
3.5           Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code
 
Each grantee of an incentive stock option shall notify the Company of any
disposition of shares of Common Stock issued pursuant to the exercise of such
option under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.
 
3.6           Withholding Taxes
 
(a)           With Respect to Cash Payments.  Whenever cash is to be paid
pursuant to an award under the Plan, the Company shall be entitled to deduct
therefrom an amount sufficient in its opinion to satisfy all federal, state and
other governmental tax withholding requirements related to such payment.
 
(b)           With Respect to Delivery of Common Stock.  Whenever shares of
Common Stock are to be delivered pursuant to an award under the Plan, the
Company shall be entitled to require as a condition of delivery that the grantee
remit to the Company an amount sufficient in the opinion of the Company to
satisfy all federal, state and other governmental tax withholding requirements
related thereto.  With the approval of the Committee, which the Committee shall
have sole discretion whether or not to give, the grantee may satisfy the
foregoing condition by electing to have the Company withhold from delivery
shares having a value equal to the amount of tax to be withheld.  Such shares
shall be valued at their Fair Market Value as of the date on which the amount of
tax to be withheld is determined.  Fractional share amounts shall be settled in
cash.  Such a withholding election may be made with respect to all or any
portion of the shares to be delivered pursuant to an award.
 
3.7           Limitations Imposed by Section 162(m)
 
Notwithstanding any other provision of the Plan, if and to the extent that the
Committee reasonably determines the Company’s federal tax deduction in respect
of an award may be limited as a result of section 162(m) of the Code, the
Committee in its sole discretion may take the following actions:
 
(i)           With respect to options or stock appreciation rights, the
Committee may delay the exercise or payment, as the case may be, in respect of
such options or stock appreciation rights until the earlier to occur of (A) 30
days following the grantee’s termination of employment, but in any event during
the same calendar year as such termination of employment; and (B) the date, as
reasonably determined by the Company, that the Company’s federal tax deduction
in respect of the award will not be limited by reason of said section 162(m), or
such other date as may be specified under final regulations promulgated pursuant
to section 409A of the Code.  In the event that a grantee exercises an option or
stock appreciation right at a time when the grantee is a 162(m) covered
employee, and the Committee determines to delay the exercise or payment, as the
case may be, in
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
respect of any such award, the Committee shall credit cash or, in the case of an
amount payable in Common Stock, the Fair Market Value of the Common Stock as of
the date of such exercise, payable to the grantee to a book account.  The
grantee shall have no rights in respect of such book account and the amount
credited thereto shall not be transferable by the grantee other than by will or
the laws of descent and distribution.  The Committee may in its sole discretion
credit additional amounts to such book account as it may determine in its sole
discretion.  Any book account created hereunder shall represent only an
unfunded, unsecured promise by the Company to pay the amount credited thereto to
the grantee in the future.
 
(ii)           With respect to restricted stock, the Committee may in its sole
discretion require the grantee to surrender to the Committee any award
certificates with respect to such awards, in order to cancel the awards of such
restricted stock.  In exchange for such cancellation, the Committee shall credit
to a book account a cash amount equal to the Fair Market Value of the shares of
Common Stock subject to such awards as of the date of such cancellation.  The
amount credited to the book account shall be paid to the grantee on the earlier
to occur of (A) 30 days following the grantee’s termination of employment, but
in any event during the same calendar year as such termination of employment;
and (B) the date, as reasonably determined by the Company, that the Company’s
federal tax deduction in respect of the award will not be limited by reason of
said section 162(m), or such other date as may be specified under final
regulations promulgated pursuant to section 409A of the Code.  The grantee shall
have no rights in respect of such book account and the amount credited thereto
shall not be transferable by the grantee other than by will or the laws of
descent and distribution.  The Committee may credit additional amounts to such
book account as it may determine in its sole discretion.  Any book account
created hereunder shall represent only an unfunded, unsecured promise by the
Company to pay the amount credited thereto to the grantee in the future.
 
3.8           Right of Discharge Reserved
 
Nothing in the Plan or in any award certificate shall confer upon any grantee
the right to continue employment with the Company or affect any right which the
Company may have to terminate such employment.
 
3.9           Nature of Payments
 
(a)           Consideration for Services Performed.  Any and all grants of
awards and issuances of shares of Common Stock under the Plan shall be in
consideration of services performed for the Company by the grantee.
 
(b)           Not Taken into Account for Benefits.  All such grants and
issuances shall constitute a special incentive payment to the grantee and shall
not be taken into account in computing the amount of salary or compensation of
the grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
plan of the Company or under any agreement between the Company and the grantee,
unless such plan or agreement specifically otherwise provides.
 
3.10           Non-Uniform Determinations
 
The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated).  Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective award certificates,
as to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(c) hereof.
 
3.11           Other Payments or Awards
 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 
3.12           Headings
 
Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents, meaning or interpretation of any
thereof.
 
3.13           Effective Date and Term of Plan
 
(a)           Adoption.  The Plan was adopted by the Board on June 14, 2007.
 
(b)           Termination of Plan.  Unless sooner terminated by the Board, the
provisions of the Plan with respect to the grant of any award pursuant to which
shares of Common Stock will be granted shall terminate on the first anniversary
of the adoption of the Plan by the Board, and no such awards shall thereafter be
made under the Plan.  All awards made under the Plan prior to its termination
shall remain in effect until such awards have been satisfied or terminated in
accordance with the terms and provisions of the Plan and the applicable award
certificates.
 
3.14           Restriction on Issuance of Stock Pursuant to Awards
 
The Company shall not permit any shares of Common Stock to be issued pursuant to
awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable, within the meaning of Section 152 of the Delaware
Corporation Law, except as otherwise permitted by Section 153(c) of the Delaware
Corporation Law.
 
3.15           Governing Law
 
Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.
 
 
 
 
20
 
 
 
 
 
 
 
 